DETAILED ACTION
This is on the merits of Application No. 16/700817, filed on 12/02/2019. Claims 17-32 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 31 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 31 not been further treated on the merits.

	Allowable Subject Matter
Claims 17-30 and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claims 17 and 30. Particularly, subdividing an operating range of the shift form-locking element into temperature and pressure classes; determining a deviation between a current reference value for a temperature and pressure class of the temperature and pressure classes and an adapted reference value previously determined for the temperature and pressure class; and increasing or decreasing the adapted reference value by a predefined increment based on the deviation. While some of the prior art of record discloses the same structural components, the method/control above is not disclosed nor taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maurer et al (US 2016/0258530) discloses a method for operating an automatic transmission.
Dlugoss (US 2007/0010926) discloses an adaptive shift learn control for automatic transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659